IN TI-[E SUPREME COURT OF THE STATE OF DELAWARE

I.D. Nos.: 1502014659 and
Plaintiff Below, 1502014656

Appellee.

AKEEM COSTON, §
§ No. 439, 2016
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, §
§
§
§

Submitted: February 15, 2017
Decided: February 23, 2017

Before HOLLAND, VALIHURA and VAUGHN, Justices.
O_RM
This 23rd day of February 2017, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its order dated July 25, 2016.
NOW, THEREFOR_E, IT IS I-IEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIR_MED.

BY TI'[E COURT:

GjAwTC/L»j

J stice d